Citation Nr: 1115789	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-23 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, claimed as residuals of a broken neck.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a left foot disorder.

6.  Entitlement to service connection for a right foot disorder.

7.  Entitlement to service connection for chronic back strain.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 1955 to October 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The issue of entitlement to service connection for chronic back strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosis of a cervical spine disorder attributable to any incident of his military service.

2.  The Veteran does not currently have a diagnosis of migraine headaches attributable to any incident of his military service.

3.  The Veteran does not currently have diagnoses of bilateral ankle disorders attributable to any incident of his military service.

4.  The Veteran does not currently have diagnoses of bilateral feet disorders attributable to any incident of his military service.


CONCLUSIONS OF LAW

1.  The Veteran's claimed cervical spine disorder is not due to or the result of any incident of service nor may it be presumed to have occurred therein.  38 U.S.C.A. § 1110, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2010).

2.  The Veteran's claimed headaches are not due to or the result of any incident of service.  38 U.S.C.A. § 1110, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2010).

3.  The Veteran's claimed left ankle disorder is not due to or the result of any incident of service nor may it be presumed to have occurred therein.  38 U.S.C.A. § 1110, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2010).

4.  The Veteran's claimed right ankle disorder is not due to or the result of any incident of service nor may it be presumed to have occurred therein.  38 U.S.C.A. § 1110, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2010).

5.  The Veteran's claimed left foot disorder is not due to or the result of any incident of service nor may it be presumed to have occurred therein.  38 U.S.C.A. § 1110, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2010).

6. The Veteran's claimed right foot disorder is not due to or the result of any incident of service nor may it be presumed to have occurred therein.  38 U.S.C.A. § 1110, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to the Veteran in July 2004, October 2004 and March 2006.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 2006 letter also informed the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  As will be explained more thoroughly below, the Veteran's service treatment records are largely unavailable due to a fire-related incident.  The RO asked the Veteran to supply any service treatment records he may have in his possession, but the Veteran did not have any to provide.  Attempts to obtain service treatment records from other sources were unsuccessful.  The Veteran's claimed conditions all stem from a claimed in-service motor vehicle accident.  Accordingly, the RO attempted to obtain morning reports from the Veteran's unit for the claimed timeframe, but again to no avail.  The MVA simply could not be confirmed.  The Board concludes the RO fully exhausted all possible sources of obtaining or salvaging any of the Veteran's service treatment records and any further attempts would be fruitless.

VA outpatient treatment records are in the file.  The Veteran did identify various private medical providers as well as the fact that he is in receipt of Social Security Administration (SSA) benefits.  VA attempted to obtain any and all relevant records from these identified providers.  The SSA responded indicating the Veteran is in receipt of retirement benefits and never filed for disability benefits.  Only one record from a prior private treating provider could be obtained because other providers were deceased or records were otherwise unavailable.  

The Board finds the RO took as many steps as possible to obtain all identified records and salvage information that had been otherwise lost from other sources.  Any additional steps taken by the VA would be futile.

The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the Veteran was not afforded VA examinations for his claimed conditions because the medical evidence does not reflect the Veteran has ever been diagnosed with a cervical spine disorder, bilateral ankle disorders, bilateral feet disorders or a chronic headache disorder.  Indeed, none of the medical records on file indicate the Veteran ever complained of any of these ailments.  Service connection first and foremost requires evidence of a current diagnosis.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  Although the Veteran claims he currently has these problems, the medical evidence is completely silent as to any complaints, treatment or diagnoses of any of these claimed conditions.  In contrast, the Board finds noteworthy that the Veteran has been seen and treated through the years for many other unrelated chronic disorders.

Accordingly, a VA medical examination in this case would serve no useful purpose because the Veteran does not have the claimed chronic conditions to be associated with any event of his military service.

Thus, the Board finds that VA has satisfied the duty to assist the Veteran.  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for arthritis may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable here because although the Veteran claims disorders of various joints, the medical evidence does not reveal any diagnosis of these joints, to include arthritis. 

In the absence of a presumption, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran claims he was involved in a motor vehicle accident (MVA) sometime in the winter of 1957, specifically sometime in December 1957 to February 1958, while stationed in Germany.  He recalls riding as a passenger when the car slid on some ice and hit a tree.  He claims he incurred a fractured neck, but also incurred injuries to his ankles, knees, front right foot and back.  He claims he currently has headaches and pain in his neck, ankles, feet and back due to this past MVA.  

Regrettably, the Veteran's service treatment records are unavailable due to a fire-related incident.  Where "service medical records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There is, however, an expanded duty to assist the Veteran in obtaining evidence from alternate or collateral sources.  Id.  

In this case, the RO attempted to verify the MVA from other sources.  The RO asked the Veteran to submit any treatment records in his possession, but the Veteran did not have anything to submit.  The RO requested hospital records from the identified hospital in Germany, but to no avail.  The RO also attempted to obtain morning reports from the Veteran's unit for the claimed time frame, but also to no avail.  The Board concludes the RO exhausted all reasonable means to verify the MVA.

The Veteran, in support of his claim, submitted a September 2005 statement from his brother who recalled hearing about the Veteran's MVA.  Indeed, the Veteran's brother indicated the Veteran was hospitalized for seven to ten days in Germany and his parents were quite worried.  The Veteran's brother indicated he remembered this vividly because he was a senior in high school at the time.

After service, medical records are completely silent as to any complaints, treatment or diagnoses of any of the claimed disorders.  The Board notes the Veteran was treated in February 2004 for residuals of a cerebral vascular accident (CVA).  At that time, a CT was done on the Veteran's head, which was unremarkable.  The Board notes the Veteran was seen for various other disorders after service, but none of these records indicate the Veteran ever complained of headaches or joint pain in any of the claimed joints (other than his back, which is discussed in the Remand portion of this opinion).

In short, the medical evidence does not show current diagnoses related to the Veteran's neck, ankles, feet or claimed headaches. Although a history of bilateral ankle fractures was noted in a VA outpatient record in 1999, current ankle disabilities were not indicated. 

The Board has considered the Veteran's statements, description of the MVA and his brother's statement.

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

Accordingly, the Veteran is competent to describe the details of the past MVA, his current pain, and his current symptoms.  The Veteran's brother is similarly competent to testify as to his experiences around the time frame of the Veteran's claimed MVA.

Lay evidence may also be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  Specifically, "lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, the Board finds the Veteran is certainly competent to report on having a headache or having joint pain.  In light of the contemporaneous medical evidence completely silent as to complaints or current diagnoses, however, the Board finds the Veteran's self-reported symptoms less persuasive than the medical evidence. 

While the Board has considered both the Veteran's and his brother's recollections surrounding an in-service MVA, the Veteran does not have current diagnoses of the neck, ankles, feet or headaches which are associated with the claimed in-service MVA.  Service connection first and foremost requires a current diagnosis of a chronic condition.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  Without such diagnoses, the claims must be denied.


ORDER

Entitlement to service connection for a cervical spine disorder, claimed as residuals of a broken neck, is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a left ankle disorder is denied.

Entitlement to service connection for a right ankle disorder is denied.

Entitlement to service connection for a left foot disorder is denied.

Entitlement to service connection for a right foot disorder is denied.


REMAND

As indicated above, the Veteran claims he was in a serious MVA sometime in the winter of 1957-1958 (December 1957 to February 1958) where the car slipped on ice and hit a tree.  The Veteran claims he sustained multiple injuries, to include back strain.

Again, the Veteran's service treatment records are unavailable due to a fire-related incident and, therefore, the VA has a "heightened duty to assist" the Veteran with these claims.

In contrast to the other claimed conditions, current VA outpatient treatment records do reveal complaints, treatment and diagnosis of a back condition.  That is, in February 2005 the Veteran complained of a backache and x-rays, at that time, revealed mild thoracic-spine scoliosis and spurring and degenerative changes of the dorsal spine.  

The Veteran's brother, moreover, indicated in a September 2005 statement, recalled the Veteran being hospitalized for injuries sustained in a MVA in the winter of 1957 or early spring of 1958 for seven to ten days in Germany.  The Veteran's brother indicates he vividly remembers the incident because he was a senior in high school and his parents were very worried for the Veteran.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the Veteran has current diagnoses of the thoracic and dorsal spine.  Although service treatment records are unavailable, the Veteran and his brother attest to the circumstances around the Veteran's in-service MVA and injuries.  In light of the heightened duty to assist in these circumstances, the Board finds it necessary to afford the Veteran a VA examination to ascertain whether any spine diagnosis found is related to the Veteran's described in-service MVA.  The Board notes the Veteran has never been afforded a VA examination with respect to this claim.

The AMC should also take this opportunity to obtain VA outpatient treatment records from May 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records for treatment of his claimed disabilities from the VA Medical Center in St. Louis, Missouri from May 2007 to the present. All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After obtaining the above records, to the extent available, schedule the Veteran for an appropriate VA examination for his claimed back condition to determine the extent and likely etiology of any spine disorder found. The examiner is specifically asked to address whether the Veteran's current spine condition is attributable to his claimed in-service motor vehicle accident (MVA) or any other incident of his military service.

The claims folder and a copy of this decision must be reviewed by the examiner and the examiner should provide a complete rationale for any opinion given without resorting to speculation.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  After the above is complete, readjudicate the Veteran's claim. If the claim remains denied, provide the appellant a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


